Case SIS OBS KE MIP BRASS! FIdESSHEG80 Pagae org 3

ase 2:19-cv-

fo. “Zz he Cléele # Gow d fray, ke. uf the
f io
Sack |
IN THE UNITED STATES DISTRICT COURT Jé ap pleks, Gl,
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC PLAINTIFF

v CIVIL ACTION NO. 2:19-cv-193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION, ET AL. DEFENDANTS
ORDER

THIS MATTER is before the Court on the Motion to Intervene [37] filed by “Eeon fka
Brett Jones.” Having considered the record and the applicable law, the Court finds that the
Motion should be denied.

On December 11, 2019, Plaintiff PennyMac Loan Services, LLC filed this action. See
Complaint [1]. Plaintiff alleges that Defendant Sitcomm Arbitration Association (“Sittcomm’”’) is
an illegitimate arbitration company.' Plaintiff specifically alleges that:

Sitcomm is a sham arbitration organization that uses the guise of legitimacy to
market itself as an authorized and legitimate arbitration company to attract paying
customers and collect fees. After Sitcomm extracts an arbitration ‘fee’ from these
customers, Sitcomm then issues fake exorbitant final arbitration awards against
various entities, despite no arbitration hearing having ever been held, no arbitration
provision existing that permits the parties to arbitrate their claims, and without
proper notice or an opportunity for any party to be heard.

See [1] at 2.
Plaintiff names Sitecomm, Mark Moffett, Sandra Goulette, Ronnie Kahapea, Marck
Johnson, Kirk Gibbs, and Alaric Scott as Defendants. Plaintiff alleges that Alaric Scott is the

president of Innovated, Sandra Goulette is a director of Sitcomm, and Mark Moffett and Kirk

, Gibbs are arbitrators with Sitcomm. Plaintiff also alleges that Ronnie Kahapea and Mark

 

' According to Plaintiff, Sitcomm is a trade name registered to Innovated Holdings, Inc.
(“Innovated”).

; S)
Ww by at A xppewed L FA ely é keith St mezet4-
Se Wichael 7 fe Kee. JT éwrsh Cc
, tam flee, fan ‘Filed 04/06/20 Page 2 of 3
x do Ma f'S#G J SEA VE "eh Sy Ll ‘kpaw

Feay Mie 1g 7 Sead wud a// wlitteial oe ay
od Amtercon soit Which pee having inv Pe

Naan nee which feuny bine C lwoSes fs ab e FLA of Ss
, ' po ms ae
Freud ic VE sue Wf Ww ve " ni leat el agp bke

se mn Parke bifire A Courts lubat Con sprerncg , 7 i

For what Revo? ALE | you Saying Ma vite pate FM.
fen, Ainge C/A MIs rs be A See Vice | ” Ol atYS A bE
o Wehbe Cs) lbctse , Oe “6 A wrone 4 Le" #n- bv |
hse Henn aad tad- 3 SCheme of USN She Chek IF

of the Leggoweg to envzicn the ngsel VES gs Fhe .

BS ue , Aye) having NEVEC ly awed ywy nuvey Ae

1% dine buf has owl p veces Zo, jc he

Fe ruc! , Zp J Enns lia Caw of fee (Geeta % can

ty oFhéx park, penied. , Dye be Hg (SUE,

Aya ip the capl: Des vet hou, Dh believes, dx )

Ack ps wledg <s Fhis feed Pech co Phe Crypfe tae l

be miveshreapbed. Oy pit. Phese Lies TL wetice ~

jugpeaf male heme / facto idew, The GAN kc 1

Mt weite ite polares yt bides Lebinih the mete

Shat Al foevegs bwe diye Se. Jv! these Shire

Atteéeneys Wi or Veet Ae feels le a bart Shey wT e

ON beharf of the Bai,
Case 2:19-cv-00193-KS-MTP Document 51 Filed 04/06/29 Page 3 of 3
Se thé B ay fe Ex Mevek Wp PERG S.

Thes Is DAG IC - Tf i Lyig ly wine Angee (UE

Know the Shey Ahout Hus Anuesye eeatk “ge
evi} doeks pad Lhe partly hat prcbeds | then ;
/ W Aimexjcwr J SVevixgg Ke REPL. TW Ten Bear |
liv by “PEA. ala fede p Silt Awe phe de bpuchine
tf Ged Jay avd seve 4, Gongs ae He balnice.
SazcHy AlL Jdne Cr voetr 15 ae eae. by Sess
Speed Lepnch 2 ss While -Alks dec tpo y/wG , rhe —
wee bod , thes SIGE Semre fimes Re fecee/ fi AS Zisnisk.
Ave! ne vhs “nh becrd gweepis Lusch of the
J &v tsh feople , But A CanclRals FF HE
Aud ong shold fora the lata,

On 2 peaseng Node ly aden A of Seg av |
Joohbe bug wep wip Beet Funes w bee VER Lins a7 WS,
ISR my steer A me! _/ ap Phmalfe fal jon Ll peeple pn) Me
tee wee Communifr) w by Cpa pre wide (UNE Le “Li Vd le d Gt

wy #hé Intcenve fb fe fede nop

ow

Sin
Lh Cereley,

Jue -
